Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 5/24/2022; claims 1-6, and 8-10 are pending; wherein claims 1-6, and 8-10 are amended.
Foreign Priority
2.	The applicant claims a Japanese priority of 12/14/2017.
Response
3.	The examiner withdraws previous rejections (mailed on 2/24/2022) on pending claims based on USPTO MPEP 2106.04, and Miyamoto, in view of Komata due to applicant’s amendment (5/24/2022).
Reason for allowance
4.	Per independent claims 1 and 9-10: While a combination from closest art of record of Miyamoto in view of Komata suggest several claimed features, they do not disclose a vehicle control apparatus, an associated method, and an associated non-transitory computer-readable medium comprising a feature of:
cancel a stopping of control of a first actuator group to return a control authority to a first control unit if it is determined that the stopping of control of the first actuator group is to be cancelled wherein the determination whether the stopping of the device control is to be cancelled is restricted not to be performed for a predetermined time after the execution of the alternative control is   instructed, and the predetermined time includes a transmission time of the information regarding the execution status of the alternative control received via each of the first and second communication paths.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
5.	Dependent claims 2-6, and 8 are allowed because they incorporate above allowable limitation from their parent claim 1.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-6, and 8-10 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
 For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662